Filed 10/18/11 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2011 ND 196







State of North Dakota, 		Plaintiff and Appellee



v.



Michael Joseph Rosen, 		Defendant and Appellant







No. 20110071







Appeal from the District Court of Morton County, South Central Judicial District, the Honorable Cynthia Feland, Judge.



AFFIRMED.



Per Curiam.



Jackson J. Lofgren, Assistant State’s Attorney, Morton County Courthouse, 210 Second Avenue NW, Mandan, N.D. 58554, for plaintiff and appellee.



Steven Balaban, 200 North Mandan Street, Bismarck, N.D. 58501, for defendant and appellant.

State v. Rosen

No. 20110071



Per Curiam.

[¶1]	Michael Rosen appeals from the district court’s order denying his motion to suppress and from a subsequent criminal judgment entered after he conditionally pled guilty to possession of a controlled substance with intent to deliver or distribute, carrying concealed dangerous weapons, and possession of drug paraphernalia.  We summarily affirm under N.D.R.App.P. 35.1(a)(2) and (4).

[¶2]	Gerald W. VandeWalle, C.J.

Dale V. Sandstrom

Daniel J. Crothers

Mary Muehlen Maring

Carol Ronning Kapsner